FILED
                                    UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF COLUMBIA                           SEP 22 2010
                                                                                    Clerk, U.S. District & Bankruptcy
                                                    )                              Courts for the District of Columbia
      Karen F. Long,                                )
                                                    )
             Plaintiff,                             )
                                                    )
                       v.                           )       Civil Action No.
                                                    )                             10 1603
      Ken Salazar,                                  )
                                                    )
             Defendant.                             )
                                                    )


                                         MEMORANDUM OPINION

             This matter is before the Court on its initial review of plaintiff s pro se complaint and

      application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis

      application and dismiss the case because the complaint fails to meet the minimal pleading

      requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

             Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

      656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

      complaints to contain "(1) a short and plain statement of the grounds for the court's jurisdiction

      [and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."

      Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S. Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355

      F.3d 661,668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

      notice of the claim being asserted so that they can prepare a responsive answer and an adequate

      defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75
F.R.D. 497, 498 (D.D.C. 1977).




     ,J/
./
       Plaintiff, a resident of Ox on Hill, Maryland, sues the Secretary of the Interior. The

complaint, consisting of disjointed phrases, fails to provide any notice of a claim. A separate

Order of dismissal accompanies this Memorandu




Date: Septemberf!t., 2010




                                                   2